Mr. Chief Justice Scholfield délivered the opinion of the-Court: We are unable to distinguish this case, in principle, from Robbins v. Shelby Taxing District, 120 U. S. 489. In that case, Bobbins was soliciting trade in Tennessee for a firm in Cincinnati, Ohio, and it was held that a law of Tennessee requiring-him to take out a license in order to transact his business, was-in conflict with that clause of the constitution of the United States which gives to Congress the power to regulate commerce-between the States, and therefore void. Substantially the: same class of goods was there sought to be sold as is here-sought to be sold ;■ only there, it would seem, the attempt to-sen was at wholesale, while here it is at retail. But that is-not dwelt upon as a matter of any significance in the opinion in that case, and when it is reflected,that it is the locality of the sales with reference to the locality of the ownership of the goods, and not the quantities of goods sold or the number of persons to whom sold, that determines whether given sales’ are to be regarded as belonging to inter-State commerce, it is impossible to see how it could be. It is manifest that in that «ase the court must have regarded the license fee as in the nature of a "tax, as contradistinguished from a police regulation imposed for the protection of the public against the harmful tendency to the citizens of the district of the business itself, as the Supreme Court of Pennsylvania, in Conn v. Gardner, 133 Pa. St. 284, hold that a license regulation in regard to hawkers and peddlers is: for where the business itself may be regulated or suppressed in a community because of its inherent harmful tendency to the citizens of such community, it may be regulated by a license without regard to the locality of the property in which the business is conducted. (But it is impossible to say that there may he injury or danger rto the public welfare in permitting sales by retail, and yet not in permitting - sales of the same thing in the same locality by ■wholesale, since, in the very nature of things, the difference is not in principle, but in the extent of its exercise, only. The fact that the ordinance makes no discrimination between those soliciting orders for houses in this State and those soliciting orders for houses in other States is of no moment, jit was said in the Robbins case: “It is strongly urged, as if it were a material point in the case, that no discrimination 'is made between domestic and foreign drummers,—those of ¡Tennessee and those of other States,—that all are taxed alike. (But that does not meet the difficulty. Inter-State commerce-lean not be taxed at all, even though the same amount of tax should be laid on domestic commerce, or that which is carried on solely within the State. This was decided in the case of ,the State freight tax. (15 Wall. 232.) The negotiation of «ales of goods which are in other States, for the purpose of introducing them into the State in which the negotiation is made,, is inter-State commerce.” The judgment is affirmed. Judgment affirmed.